
	
		II
		111th CONGRESS
		2d Session
		S. 3811
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 21, 2010
			Mrs. Lincoln (for
			 herself and Mr. Crapo) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To establish the Military Family-Friendly
		  Employer Award for employers that have developed and implemented workplace
		  flexibility policies to assist the working spouses and caregivers of service
		  members, and returning service members, in addressing family and home needs
		  during deployments.
	
	
		1.Short titleThis Act may be cited as the
			 Military Family-Friendly Employer
			 Award Act.
		2.DefinitionsIn this Act:
			(1)EmployerThe term employer—
				(A)means any person (as defined in section
			 3(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 202(a))) engaged in
			 commerce or in any industry or activity affecting commerce; and
				(B)includes any agency of a State, or
			 political subdivision thereof.
				The term does not include the
			 Government of the United States or any agency thereof.(2)SecretaryThe term Secretary means the
			 Secretary of Defense.
			3.Establishment of Military Family-Friendly
			 Employer Award
			(a)In generalThere is established in the Department of
			 Defense an annual award to be known as the Military Family-Friendly Employer
			 Award (hereafter referred to in this Act as the Award) for
			 employers that have developed and implemented workplace flexibility policies
			 and practices—
				(1)to assist the working spouses and
			 caregivers of members of the Armed Forces who are deployed away from home, and
			 to assist such members upon their return from deployment, so that the needs of
			 the home may be addressed during and after such deployments; and
				(2)that reflect a deep awareness and
			 commitment in response to the needs of the military family unit.
				(b)PlaqueThe Award shall be evidenced by a plaque
			 bearing the title Military Family-Friendly Employer
			 Award.
			(c)Application
				(1)In generalAn employer desiring consideration for an
			 Award shall submit an application to the Secretary at such time, in such
			 manner, and containing such information as such Secretary may require.
				(2)ReapplicationAn employer may reapply for an Award,
			 regardless of whether the employer has been a previous recipient of such
			 Award.
				(d)Display on Web siteThe Secretary shall make publically
			 available on its Internet website the names of each recipient of the
			 Award.
			(e)Presentation of AwardThe Secretary (or the Secretary’s designee)
			 shall present annually the Award to employers under this section.
			4.Military Family-Friendly Special Task
			 Force
			(a)EstablishmentThere is established within the Department
			 of Defense a Military Family-Friendly Special Task Force (hereafter referred to
			 in this Act as the Task Force).
			(b)Composition
				(1)In generalThe Task Force shall be composed of 9
			 members to be appointed as follows:
					(A)The Secretary shall appoint one individual
			 to serve as the chairperson of the Task Force.
					(B)The Secretary, in consultation with the
			 Secretary of Labor and based on recommendations made by the majority and
			 minority leaders of the Senate and the Speaker and minority leader of the House
			 of Representatives, shall appoint—
						(i)two members who shall be work-life experts;
			 and
						(ii)two members who shall be representatives of
			 the general business community; and
						(C)The Secretary, based on recommendations
			 made by the majority and minority leaders of the Senate and the Speaker and
			 minority leader of the House of Representatives, shall appoint—
						(i)two members who shall be experts on the
			 Armed Forces; and
						(ii)two members who shall be representatives of
			 families with one or more members serving in the Armed Forces.
						(2)QualificationsIn appointing members of the Task Force the
			 Secretary shall ensure—
					(A)that such members are individuals with
			 knowledge and experience in workplace flexibility policies as such policies
			 relate to services in and support for the Armed Forces;
					(B)that not more than 2 members appointed
			 under paragraph (1)(B) are from the same political party; and
					(C)that not more than 2 members appointed
			 under paragraph (1)(C) are from the same political party.
					(3)Terms
					(A)In generalExcept as provided under subparagraphs (B)
			 and (C), each member of the Task Force shall be appointed for 2 years and may
			 be reappointed.
					(B)Terms of initial appointeesAs designated by the Secretary at the time
			 of appointment, of the members of the Task Force first appointed, 4 shall each
			 be appointed for a 1-year term and the remainder shall each be appointed for a
			 2-year term.
					(C)VacanciesAny member of the Task Force appointed to
			 fill a vacancy occurring before the expiration of the term for which the
			 member’s predecessor was appointed shall be appointed only for the remainder of
			 that term. A member may serve after the expiration of that member’s term until
			 a successor has taken office.
					(4)LimitationThe Secretary may not appoint any Member of
			 Congress to the Task Force.
				(c)DutiesThe Task Force shall—
				(1)develop and review military-centered
			 questions for integration into the award model for determining which applicant
			 employers should receive an Award;
				(2)determine how such questions should be
			 weighed in making Award determinations what threshold should be used as the
			 minimum for making such Awards;
				(3)review responses to a sample of such
			 questions posed as part of any questionnaire used for purposes of making such
			 Awards;
				(4)consider private sector award models such
			 as the Malcolm Baldrige National Quality Award or the Alfred P. Sloan Award for
			 Business Excellence in Workplace Flexibility;
				(5)determine criteria for the delivery of the
			 Award; and
				(6)carry out any other activities determined
			 appropriate by the Secretary.
				(d)Operations
				(1)Meetings
					(A)In generalExcept for the initial meeting of the Task
			 Force under subparagraph (B), the Task Force shall meet at the call of the
			 chairperson or a majority of its members.
					(B)Initial meetingThe Task Force shall conduct its first
			 meeting not later than 90 days after the appointment of all of its
			 members.
					(2)Voting and rulesA majority of members of the Task Force
			 shall constitute a quorum to conduct business. The Task Force may establish by
			 majority vote any other rules for the conduct of the business of the Task
			 Force, if such rules are not inconsistent with this section or other applicable
			 law.
				(3)Compensation and travelAll members of the Task Force shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of basic
			 pay prescribed for level IV of the Executive Schedule under section 5315 of
			 title 5, United States Code, for each day (including travel time) during which
			 such member is engaged in the performance of duties of the Task Force. The
			 members of the Task Force shall be allowed travel expenses, including per diem
			 in lieu of subsistence, at rates authorized for employees of agencies under
			 subchapter 1 of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services for
			 the Task Force.
				5.RegulationsThe Secretary may prescribe regulations to
			 carry out the purposes of this Act.
		
